Exhibit 10.1

 

AMENDMENTS

TO

AMEDISYS, INC.

AMENDED AND RESTATED 1998 STOCK OPTION PLAN

Amendment No. 1

On June 8, 2006, the stockholders of Amedisys, Inc. (the “Company”) approved an
amendment to the first sentence of Section 4.2 of the Company’s Amended and
Restated 1998 Stock Option Plan (the “Plan”), inclusive of Plan amendments dated
June 10, 2004, to increase the number of shares available for issuance under the
Plan by 1,000,000 shares, to a total of 3,125,000 shares.

Amendment No. 2

On June 22, 2006, the Board of Directors of the Company approved the amendment
and restatement of Section 10.4 of the Plan, in its entirety, as follows:

10.4 Tax Withholding.

 

  10.4.1 At any time that an Eligible Person is required to pay to the Company
or an Affiliate an amount required to meet the minimum statutory tax withholding
requirements for federal, state and local tax purposes, including payroll taxes,
in connection with the grant or exercise of an Option or SAR, the lapse of
restrictions on Restricted Stock or an award of Performance Stock, the Eligible
Person may, subject to the Committee’s right of disapproval, satisfy this
obligation in whole or in part by electing (the “Election”) to have the Company
withhold shares of Stock from such issuance, distribution, or award or upon such
lapse of restrictions, which shares of Stock shall have a value equal to the
Dollar amount required to be withheld or paid to satisfy such tax obligations.
For purposes of this Section 10.4.1, the minimum statutory tax withholding rate
coincides with the rates applicable to supplemental taxable income in all
relevant taxing jurisdictions (e.g., for federal, state and local tax purposes,
including payroll taxes). No shares may be withheld to pay tax obligations in
excess of the minimum statutory tax withholding requirements. The value of the
shares of Stock withheld shall be based on the Fair Market Value of the Stock on
the date that the amount of tax to be withheld or paid shall be determined (the
“Tax Date”). Each Election must be made prior to the Tax Date. The Committee may
suspend or terminate the right to make Elections. If an Eligible Person makes an
election under Section 83(b) of the Code with respect to shares of Restricted
Stock, an Election is not permitted to be made.

 

  10.4.2 If an Election is not made prior to the Tax Date, the Eligible Person
shall be required to pay to the Company or any Affiliate any federal, state or
local taxes required by law to be paid or withheld with respect to the



--------------------------------------------------------------------------------

applicable Option or SAR grant or exercise, lapse of restrictions on Restricted
Stock or award of Performance Stock. The Eligible Person (or other person
exercising the Option or SAR or receiving the Stock) shall pay the sum directly
to the Company or Affiliate; payment in cash or by check of such sums for taxes
shall be delivered to the Company or Affiliate within two business days after
the grant, exercise, lapse of restrictions or award.

 

  10.4.3 If an Election is not made prior to the Tax Date, the Company shall
have no obligation to actually issue or distribute shares to the Eligible Person
upon such exercise, grant, lapse of restrictions or award until sufficient
payment is received to cover all sums for taxes due with respect to the
exercise, grant, lapse of restrictions or award. The Company and its Affiliates
shall not be obligated to advise an Eligible Person of the existence of any
required tax payments or any amount which the employer company will be required
to withhold in compliance with applicable federal, state or local tax purposes,
including payroll taxes.

 

2